Stewart, J.
delivered the opinion of the Court.
The first exception presents the question, whether the record in the cause in equity, operated as a bar to the recovery of the plaintiffs in this action.
The plaintiffs having brought this action of assumpsit, upon the demand of the defendant filed a bill of particulars, claiming specifically the value of a crop of wheat sold by the defendant.
The issue involved the plaintiffs’ right to the crop of wheat.
The record relied upon as the bar to the action, shows the plaintiffs had bought the land upon which the crop of wheat was grown, subject to the right of Wm. H. Rams-burg, the tenant, to cut and secure the growing crop.
The righ tof the plaintiffs, as purchasers of the land at the sale of the trustee, must be held as qualified and limited by the reservation made and reported by the trustee, and ratified by the Court.
*568This has been decided in State, use of Bruner, et al. vs. Ramsburg, et al., ante page 325.
The report of the trustee, which was a written instrument, contained the reservation, and its purport and effect must be construed by the Court according to its tenor and effect, and resort to parol proof to vary its tenor, would be against the general rule applicable to the construction of written instruments. This is the rule. Williams vs. Woods, Bridges & Co., 16 Md , 221.
The reservation expressly recognized the right of the tenant to cut and secure the growing crop at the time of the sale, and of course, excluded the right of the plaintiffs' to the crop, whatever might be their rights as purchasers of the land, to claim for its use and occupation in any pertinent proceeding.
The claim of the plaintiffs to the crop, was inconsistent with the right of the defendant under the reservation, and there was no error in the first exception.
The claim of the plaintiffs to have the reservation construed by the jury, as its language might be understood by farmers, as contended for in the second exception, is' not authorized by any of the exceptions to the general rule to which we have adverted, requiring the Court to define the meaning of a written instrument. The other testimony offered in this exception was irrelevant, and there was no error in this exception.
The plaintiffs’ prayers were refused, and this with the granting of the defendant’s prayer was the ground of the third exception.
It is apparent, from what we have stated, that all of the plaintiffs’ prayers, and they were numerous, with varied language, were objectionable, because they were founded upon the mistaken theory, that the crop of wheat, or some part of it at least, specifically subject to any expenses the tenant had incurred in its cultivation and preservation, belonged to the plaintiffs, because of their purchase of the *569land upon which it was growing, notwithstanding tbe reservation.
(Decided 31st January, 1876.)
This we have said was an erroneous view of their rights, and each and every one of tbe prayers affected with this vice, was properly refused.
There was no error in granting the defendant’s prayer, that under the pleadings and evidence, the plaintiffs were estopped from claiming the crop of wheat or its value.
It is very clear tlie plaintiffs could not recover the crop of wheat or any part of it, or for the use and occupation of the land upon which it was grown, under tbe pleadings and evidence in this case.

Judgment affirmed.